SEC. File Nos.333-157162 811-22277 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. 1 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 1 (X) AMERICAN FUNDS MONEY MARKET FUND (Exact Name of Registrant as Specified in Charter) 333 SouthHope Street, Los Angeles, California 90071-1406 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(213) 486-9200 MICHAEL J.
